Citation Nr: 0528238	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-25 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating, in excess of 
10 percent, for chronic back strain.  

2.  Entitlement to an initial disability rating, in excess of 
10 percent, for left hip pain.  

3.  Entitlement to service connection for right hip pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1995 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington DC.  

In the April 2002 rating decision, the RO awarded service 
connection for chronic back strain and left hip pain, and 
assigned 10 percent disability ratings, effective December 
2000.  The claim of entitlement to service connection for 
right hip pain was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

By rating decision, dated in April 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
right hip pain.  The RO awarded service connection for 
chronic back strain and left hip pain, and assigned 10 
percent disability ratings for both, effective December 2000.  

Upon receiving the RO's May 2002 notification letter, the 
veteran filed a timely Notice of Disagreement (NOD).  A 
Statement of the Case (SOC) was issued in March 2004.  
Thereafter, the veteran submitted additional evidence in 
support of the claims.  The additional evidence was received 
in April 2004, before the appeal was certified to the Board, 
and again in May 2005, subsequent to the transfer of the 
claims file.  The RO did not provide the veteran with a 
Supplemental Statement of the Case (SSOC).  

With respect to the additional evidence received prior to the 
certification of the appeal to the Board, the law generally 
requires that the agency of original jurisdiction initially 
consider the evidence, which was received at the RO before 
the claims file was transferred to the Board in July 2004, 
and then readjudicate the claims and issue an SSOC.  38 
C.F.R. § 19.31(b)(1) (2004).  A waiver of initial RO 
consideration did not accompany the evidence received 
subsequent to the certification of the appeal to the Board.  
Consequently, a Remand for such consideration is required.  
38 C.F.R. §§ 19.31, 20.1304 (2004).  

The most recent VA examination of the low back and left hip 
was performed in October 2001.  In several statements, the 
veteran essentially argued that her symptoms associated with 
the low back and left hip disabilities were more than 10 
percent disabling and have increased in severity since the 
October 2001 VA examination.  

In the August 2005 Informal Hearing Presentation, the 
veteran's representative argued that VA examination was 
necessary in order to assess the current level of the 
veteran's chronic low back and left hip disabilities.  The 
Board agrees.  

The Board points out that the veteran was seen at the United 
States Naval Hospital in Okinawa in April 2004, where she was 
evaluated for a back disability.  The radiologic studies from 
this medical facility revealed DDD and an associated 
radiculopathy, with bilateral lower extremity pain and 
weakness from the hips to the mid-calf.  The RO should 
schedule a VA examination to determine the etiology of the 
DDD and whether it is related to the service connected left 
hip and low back disorders.  

In light of the veteran's assertion and medical findings 
pertaining to the hips, on Remand, the veteran should undergo 
VA examination to determine whether she has a right hip 
disability, and if so, whether it is as least as likely as 
not that a service-connected disability caused the right hip 
disability.  Consequently, the RO should develop the claim of 
entitlement to service-connection for right hip pain 
consistent with the Allen case.  

In light of the foregoing, and because the veteran contends 
that the symptoms associated with the chronic low back strain 
and left hip disabilities are more than 10 percent disabling, 
and have increased in severity since the most recent 
comprehensive examination, dated in October 2001, a more 
recent VA examination is warranted to provide a more complete 
disability picture.  See Caffery v. Brown, 6 Vet App 377 
(1994) (holding that VA has an obligation to provide 
contemporaneous examinations).  As a reminder, comprehensive 
findings conforming to the regulations are needed to evaluate 
the claims on appeal.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2004) are fully complied with and 
satisfied.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, that treated her 
for chronic low back, left hip pain, and 
right hip pain.  After the veteran has 
signed the appropriate releases, those 
records not already in the file, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtained records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard in 
order that they are provided the 
opportunity to obtain those records and 
submit them for VA consideration.  

3.  The RO should schedule the veteran 
for VA orthopedic examination to 
determine the severity of the chronic low 
back strain and the left hip 
disabilities.  On examination, the 
physician should also determine whether 
the complaints of right hip pain are 
related to the veteran's service 
connected disabilities.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of the 
Remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the 
examiner's report.  

a.  Regarding the right hip, the 
examiner is to indicate whether the 
veteran has an identifiable right 
hip disorder.  If the response is in 
the affirmative, the physician is to 
indicate whether the right hip 
disorder is caused by the service-
connected left hip and low back 
strain; or, in the alternative, if 
not caused by the left hip and low 
back disorders, is there an 
identifiable right hip disorder that 
is aggravated by the service 
connected left hip and low back 
disorders.  Adequate reasons and 
bases are to be provided by the 
examiner.

b.  The orthopedic examination of 
the left hip and low back should 
include range of motion studies, 
expressed in degrees, with normal 
ranges provided for comparison 
purposes and X-rays of the veteran's 
orthopedic disabilities.  Further, 
the examiner should render specific 
findings as to whether during the 
examination there is objective 
evidence of pain on motion, 
weakness, excess fatigability, and 
/or lack of coordination associated 
with the veteran's disabilities.  In 
addition, the examiner should 
indicate as to whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
flare-ups with repeated use of the 
pertinent joint(s) involved.  To the 
extent possible, the examiner should 
express such functional loss in 
terms of additional degrees of 
limited motion for all joints 
examined.  

The examiner should report whether 
the veteran suffers from 
degenerative disc disease (DDD), and 
if so, then render an opinion as to 
the etiology of the DDD.  

After considering all of the 
symptoms attributable to the 
service-connected disabilities 
examined, the examiner should 
provide an assessment of the 
severity of the conditions, i.e., 
the extent to which the disabilities 
interfere with the ability to obtain 
and retain substantially gainful 
employment.  All examination 
findings, along with the complete 
rationale for the opinion(s) 
expressed, should be set forth in a 
type written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this Remand.  In considering 
the rating to be assigned to the 
disabilities at issue, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and the representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

